EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2021 has been entered.
 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email on March 10, 2022, subsequent to an interview via telephone with Mr. Bentley J. Olive (Reg. No. 44,985) on March 7, 2022.

This listing of claims will replace all prior versions and listings of claims in the application: 

Please amend the claims as follows:
1.	(Currently Amended) A method comprising:
at a computing device comprising at least one processor and memory:
detecting two or more entities connected in a computing network;
acquiring data attributes from the two or more entities connected to each other within the computing network;
rendering a graphical depiction of the two or more entities connected to each other in the form of a graphical object and graphical line curvature;
determining whether there are two entities among the two or more entities that are not next to each other and not straight across from each other; and
in response to determining that there are two entities among the two or more entities that are not next to each other and not straight across from each other:
generating a single central ring within a portion of the graphical depiction of the two entities that are not next to each other and not straight across from each other, wherein the central ring is less than the full distance from the graphical line curvature , and wherein the central ring encompasses at least one other entity other than the two entities;
generating a graphical line curvature correction scheme based on the graphical line curvature being pulled towards the central ring but not to the point positioned at the middle of the central ring, wherein the graphical line curvature correction scheme utilizes control points and the central ring to form a curve for a corrected electron flow expression between the two entities and avoids collisions with other entities; and
applying the graphical line curvature correction scheme to the acquired data attributes from the two or more entities connected to each other in the form of graphical objects and graphical line curvature to produce a corrected electron flow expression of the two entities that are not next to each other and not straight across from each other.



3.	(Original) The method of claim 1, wherein the graphical line curvature comprises Bezier curves.  

4.	(Previously Presented) The method of claim 1, wherein generating a graphical line curvature correction scheme comprises:
identifying a central entity among the two or more entities;
receiving a plurality of (x) values and a plurality of (y) values from the two or more entities;
calculating a change in coordinate value of at least one of the received (x) value and a change in coordinate value of at least one of the received (y) value; and
multiplying the change in coordinate value of the at least one of the received (x) value and the change of coordinate value of the at least one of the received (y) value with a predetermined scalar value.

5.	(Original) The method of claim 4, wherein generating a graphical line curvature correction scheme comprises acquiring a number of surrounding entities within the computing network.

6.	(Original) The method of claim 4, wherein generating a graphical line curvature correction scheme comprises calculating a missing control point for the graphical line curvature.

7.	(Previously Presented) The method of claim 6, wherein calculating a missing control point for the graphical line curvature comprises adding the change in coordinate value of the plurality of (y) values to each of the at least one of the received (x) value and the change in coordinate value of the plurality of (x) values to each of the at least one of the received (y) value.

8.	(Original) The method of claim 5, wherein acquiring data attributes from the two or more entities connected to each other within the computing network further comprises:

calculating the difference between the determined radius of the central entity and a distance between the two or more entities connected to each other.

9.	(Previously Presented) The method of claim 1, further comprising using a display to display the two or more entities, the graphical line curvature, and the graphical objects.

10.	(Original) The method of claim 1, wherein the two or more entities are associated with computing devices communicatively connected via the computing network.

11.	(Currently Amended) A system comprising:
a processor; and
a memory, wherein, the memory stores an electron flow correction manager, the electron flow correction manager is executed by the processor and includes instructions to:
detect two or more entities connected within a computing network;
acquire data attributes from the two or more entities connected to each other within the computing network;
render a graphical depiction of the two or more entities connected to each other in the form of a graphical object and graphical line curvature;
determine whether there are two entities among the two or more entities that are not next to each other and not straight across from each other; and
in response to determining that there are two entities among the two or more entities that are not next to each other and not straight across from each other:
generate a single central ring within a portion of the graphical depiction of the two entities that are not next to each other and not straight across from each other, wherein the central ring is less than the full distance from the graphical line curvatures to a point positioned at the middle of the central ring, and wherein the central ring encompasses at least one other entity other than the two entities;
generate a graphical line curvature correction scheme based on the graphical line curvatures being pulled towards the central ring but not to the point 
apply the graphical line curvature correction scheme to the acquired data attributes from the two or more entities connected to each other in the form of graphical objects and graphical line curvature to produce a corrected electron flow expression of the two entities that are not next to each other and not straight across from each other.

12.	(Previously Presented) The system of claim 11, wherein each of the two or more entities comprises a computing device, a network interface, a network hub, and a switch.

13.	(Original) The system of claim 11, wherein the graphical line curvature comprises Bezier curves.

14.	(Previously Presented) The system of claim 11, wherein the electron flow correction manager is configured to: 
generate a graphical line curvature correction scheme based on the relationship between the graphical line curvatures and graphical objects further comprises:
identify a central entity among the two or more entities;
receive a plurality of (x) values and a plurality of (y) values from the two or more entities;
calculate a change in coordinate value of at least one of the received (x) value and a change in coordinate value of at least one of the received (y) value; and
multiply the change in coordinate value of the at least one of the received (x) value and the change of coordinate value of the at least one of the received (y) value with a predetermined scalar value.



16.	(Original) The system of claim 14, wherein the electron flow correction manager is further configured to calculate a missing control point for the graphical line curvature.

17.	(Previously Presented) The system of claim 16, wherein the electron flow correction manager is further configured to add the change in coordinate value of the plurality of (y) values to each of the at least one of the received (x) value and the change in coordinate value of the plurality of (x) values to each of the at least one of the received (y) value.

18.	(Original) The system of claim 11, wherein the electron flow correction manager is further configured to: 
determine the radius of a central entity among the two or more entities within the computing network; and
calculate the difference between the determined radius of the central entity and a distance between the two or more entities connected to each other.

19.	(Original) The system of claim 11, further comprising a display configured to display the two or more entities, the graphical line curvatures, and the graphical objects.

20.	(Original) The system of claim 11, wherein the two or more entities are associated with computing devices communicatively connected via the computing network.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:



Abuduweili, Dwyer, Nachmanson, Chhaparwal, and McDaniel, as disclosed in the office action issued June 7, 2021, do not anticipate or render obvious the combination set forth in the independent claims 1 and 11 having the limitations of “in response to determining that there are two entities among the two or more entities that are not next to each other and not straight across from each other:  generating a single central ring within a portion of the graphical depiction of the two entities that are not next to each other and not straight across from each other, wherein the central ring is less than the full distance from the graphical line curvature to a point positioned at the middle of the central ring, and wherein the central ring encompasses at least one other entity other than the two entities; generating a graphical line curvature correction scheme based on the graphical line curvature being pulled towards the central ring but not to the point positioned at the middle of the central ring, wherein the graphical line curvature correction scheme utilizes control points and the central ring to form a curve for a corrected electron flow expression between the two entities and avoids collisions with other entities; and applying the graphical line curvature correction scheme to the acquired data attributes from the two or more entities connected to each other in 
For example, while Abuduweili teaches a rendering graphical depictions of entities connected in a network using objects and line curvature (as cited in the previous office action), Abuduweili does not disclose determining that two entities are not next to each other and not straight across from each other, generating a central ring, generating a line curvature correction scheme, or applying a line curvature correction scheme.  While Dwyer generally teaches generating a graphical line curvature correction scheme and applying it to the objects connected by graphical line curvatures (as cited in the previous office action), Dwyer also does not disclose determining that two entities are not next to each other and not straight across from each other, generating a central ring, and generating the correction scheme based on the central ring, along with various other limitations of the independent claims.  While Nachmanson generally teaches generating a plurality of central rings and basing a curvature correction scheme being pulled towards the central ring (as cited in the previous office action), it does not disclose various other elements of the independent claims, including that the generated central ring is a single central ring which encompasses at least one other entity other than two entities that are not next to each other and not straight across from each other.  While Chhaparwal teaches determining whether two entities are not next to each other and not straight across from each other, and performing graphical line curvature correction in response (as cited in the previous office action), Chhaparwal does not teach various other elements of the independent claims, including generating a single central ring which encompasses at least one other entity other than two entities that are not next to each other and not straight across from each other, where the curvature correction is based on such a central ring.  
Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY L STANLEY/Examiner, Art Unit 2179